 

 

 

  

 

3099

 

 

 

 

 

 

 

 

   

 

Report ID: 3099
Occurred: 01/13/2017 1:42
Case#:16BU1015 CFS#: Classification: Detox

District: D Area Beat: USB Location: Church Street/College Street, Burlington, Vermont 05401

Corrow Date Entered:01/13/2017

Date Modified:04/02/2017

Status: Approved
Approved by:215
Approval Date:04/02/2017

Badge: 347

     

Division: Patrol

 

 

         

uspect Last Name Finn First Name Garrett Middle Name E Alias SSN --
Information Height 604 Weight 0 Gender Male DOB 05/19/1996 Race White Drivers License $53844514 (MA)
ddress: Street City State Zip Phone

uspect appeared to be: Under the influence of : Was monitored for
Suspect Injured during incident: No Gang Involved: Unk Drugs/Chemicals: No for medical needs:

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Emotionally/Mentally disturbed: No Gang Name: _ Alcohol: Yes Transported/evaluated ar I
Wea pons/Firearm Usage Handgun Pointed.[[] Shotgun Pointed: [_] Rifle Pointed: [7] SMG Pointed []
NY inflicted a firearm injury] ener Fired} Solan neeT] ——— M a a
7 / used an improvised weapon: [_] All weapons activated performed satisfactorily:
by If "Yes", please explain: Please comment:
D
_{ncident Management —
nt arrested this suspect: No My first response controlled the incident:No | needed assistance: Yes | was injured: No Recorded/Taped: Yes
+£Environment Inside] Daylight{_] Artificial Light [X] Dry [X] Asphalt [_] Grass [] Ice/Snow [_] Witnesses/
E Outside [X] Darkness [X] Wet [[] Concrete [X] Dirt [7] Bystanders Present [X]
e Suspect Officer Approx # Relative
5 Resistance Resistance Response of Times Response R/R
fest Event Active Physical Resistance 4.0 Verbal Commands/Directions Given 1 2.0 -2.0
2nd Event Active Physical Resistance 4.0 Physical Force 1 3.0 -1.0
yd Event Active Physical Resistance 4.0 Physical Force 1 3.0 -1.0
Ath Event 0.0 0 0.0 0.0
Sth Event 0.0 0 0.0 0.0
@th Event 0.0 0 0.0 0.0
7th Event 0.0 0 0.0 0.0
Oth Event 0.0 0 0.0 0.0
Narrative:
1) On 01/13/17, at 0142 hours, | observed several males engaged in a physical fight at the intersection of College Street and Church Street. Myself and Ofc.

i} Hodges ran to that location and | separated the males. | ordered one male (Garrett Finn) against the wall and placed my hands on his right arm. He tensed up and
did not follow my orders. | then executed a modified arm bar takedown. Ofc. Hodges assisted me at this time in bringing Finn to the ground. Ofc. Hodges placed

him in handcuffs and double locked them. Finn continued to tense up and | told him to stop resisting. | patted Finn down for weapons and escorted him to my
vehicle.

| patted Finn down a second time and placed him in my cruiser. | asked Finn multiple times if he wanted to be assessed by medical staff and he advised
he did not want to be evaluated. | transported him to ACT 1 where he was refused. Prior to taking him to jail, | brought him to the hospital to be assessed. He was
given 3 stitches and discharged. | transported him to the Chittenden Regional Correctional Facility where he was accepted. | issued him a YSASP due to his age. |
am not sure if Finn was injured during the fight or when he was brought to the ground. EOR.

 

 

 

Burlington 160
